Citation Nr: 0200878	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to outpatient dental treatment at VA expense.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active military service from September 1950 
to April 1952.

This appeal arises from a March 2000 decision of the VA 
Medical Center in Milwaukee, Wisconsin.

A hearing was held in August 2001 at the Regional Office in 
Milwaukee, Wisconsin, before the Board Member signing this 
document.  The transcript of the hearing testimony is on 
file.

The appellant in this case has argued that he should be 
entitle to continuing VA dental care benefits and 
cancellation of charges for prior dental treatment.  He 
asserts that his emergency dental treatment in February 2000 
was humanitarian treatment, and he should not be required to 
bear any financial responsibility for the treatment.

In addition, in February 2001 the RO denied the veteran's 
claims for compensation under 38 U.S.C. § 1151 for an injured 
jaw due to dental treatment and compensation under 38 U.S.C. 
§ 1151 for a psychiatric condition due to fear of going to 
the dentist.  At the hearing in August 2001 the veteran 
presented testimony concerning these issues and the veteran's 
representative requested that the testimony regarding these 
two issues be accepted as a notice of disagreement (NOD) with 
the February 2001 rating decision of the RO.  These matters 
are referred to the RO for appropriate action.


FINDING OF FACT

It is neither contended nor shown that the veteran has a 
service-connected compensable dental condition, or a dental 
condition due to a combat wound or other in-service dental 
trauma, or that he was a prisoner-of-war, or that he has a 
dental condition aggravating a service-connected disability, 
or that a total disability rating for compensation purposes 
is in effect, or that he is participating in a VA 
rehabilitation program, or that he has a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.


CONCLUSION OF LAW

The claim for entitlement to outpatient dental treatment at 
VA expense lacks legal merit under the law.  38 U.S.C.A. § 
1712 (West 1991); 38 C.F.R. §§ 3.381, 17.102, 17.161-17.165 
(2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
However, where, as here, the law and not the evidence is 
dispositive, the VCAA has no applicability.  See Burris v. 
Principi, No. 00-1770 (U.S. Vet. App. Dec. 17, 2001); Sabonis 
v. Brown, 6 Vet. App. 426 (1994); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (holding that VCAA did not affect the 
veteran's claim for payment of interest on past-due 
benefits).  Under the circumstances of this case, additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service-
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service-
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI).

It is neither claimed nor shown that the veteran has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  Related 
categories of eligibility for VA dental treatment are 
inapplicable to his case.  The basis of his current claim is 
that he should be entitled to VA cost-free dental care 
because he is a veteran.

On February 23, 2000, the veteran sought dental treatment at 
a VA medical facility and was provided outpatient dental 
treatment on an emergency basis.  VA treatment records show 
that the veteran bit into a bone the night before.  Tooth 
number 25 was acutely sensitive to pressure.  The veteran 
thought the tooth was fractured and wished to have it 
extracted.  It was too sensitive to examine or manipulate.  
The diagnosis was acute atypical periodontitis.  The veteran 
signed a statement requesting emergency outpatient dental 
treatment and stating that he understood that if he was found 
to be ineligible he would be billed for all dental services 
he received.  He agreed to these conditions.  Tooth number 25 
was extracted.

In March 2000, the veteran was notified by the VA medical 
center that he did not meet any of the criteria to be 
eligible for dental benefits and that he would be receiving a 
bill for the care provided.

A document prepared by the VA medical facility in March 2000 
reflects that the charges for the outpatient dental treatment 
provided the veteran on February 23, 2000, totaled $157.  
This document reflects that the "bill type" was "DENTAL 
(HUMANITARIAN).  

Dental treatment requires a determination of eligibility, 
under one of the three categories previously discussed.  The 
record does not contain any evidence suggesting that the 
veteran meets any of the criteria to be eligible for dental 
benefits and the veteran has not contended otherwise.  The 
veteran argues that he should not be financially responsible 
for payment for the treatment received in February 2000 
inasmuch as the emergency dental services provided to him at 
that time were humanitarian, and that he should be entitled 
to continuing dental treatment because he is a veteran.

Regarding his assertion that he should not have to pay for 
the emergency dental treatment received in February 2000.  
The regulations require VA to charge the appellant for 
services rendered.  In accordance with 38 C.F.R. § 17.102, 
charges will be made for outpatient care or services 
authorized for any person on the basis of eligibility as a 
veteran or a tentative eligibility determination under 38 
C.F.R. § 17.34 when he or she is subsequently found to have 
been ineligible for such care or services.  38 C.F.R. § 
17.102(a). 

Further, the regulations provide that:

When outpatient emergency dental care is 
provided, as a humanitarian service, to 
individuals who have no established 
eligibility for outpatient dental care, 
the treatment will be restricted to the 
alleviation of pain or extreme discomfort, 
or the remediation of a dental condition 
which is determined to be endangering life 
or health.  The provision of emergency 
treatment to persons found ineligible for 
dental care will not entitle the applicant 
to further dental treatment.  Individuals 
provided emergency dental care who are 
found to be ineligible for such care will 
be billed.

38 C.F.R. § 17.165 (2001). 

Consequently, cancellation of the charges is not warranted.  
The Board is bound by these VA regulations and has no 
authority to provide the veteran with the relief he seeks, 
namely cancellation of the charges. 

The veteran's assertions that he should be eligible for free 
dental treatment as a veteran provide no legal basis for 
allowance of his claim.  Current VA regulations do not allow 
for free dental care benefits for any condition or situation 
other than noted in the above regulations.  Since there is no 
disagreement as to the facts in this case, the above cited 
regulations are dispositive.  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the United States Court of Appeals for 
Veterans Claims held that, in cases where it is the law, and 
not the evidence, that is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.


ORDER

As the veteran's claim for entitlement to outpatient dental 
treatment at VA expense lacks legal merit, the benefit sought 
on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


